UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51996 CHICOPEE BANCORP, INC. (Exact name of registrant as specified in its charter) Massachusetts 20-4840562 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Center Street, Chicopee, Massachusetts (Address of principal executive offices) (Zip Code) (413) 594-6692 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [X] Non-Accelerated Filer [] Smaller Reporting Company [] Indicate be check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of August 1, 2012, there were 5,449,230 shares of the Registrant’s Common Stock outstanding. CHICOPEE BANCORP, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition at June 30, 2012 and December 31, 2011. 1 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2012 and 2011 2 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Statements of Changes in Stockholders’ Equity For the Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 49 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 51 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHICOPEE BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars In Thousands) June 30, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Federal funds sold Interest-bearing deposits with the Federal Reserve Bank of Boston - Total cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity, at cost (fair value $65,342 and $80,607 at June 30, 2012 and December 31, 2011, respectively) Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses ($4,482 at June 30, 2012 and $4,576 at December 31, 2011) Loans held for sale Other real estate owned Mortgage servicing rights Bank owned life insurance Premises and equipment, net Accrued interest and dividends receivable Deferred income tax asset FDIC prepaid insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Demand deposits $ $ NOW accounts Savings accounts Money market deposit accounts Certificates of deposit Total deposits Securities sold under agreements to repurchase Advances from Federal Home Loan Bank Accrued expenses and other liabilities Total liabilities Stockholders' equity Common stock (no par value, 20,000,000 shares authorized, 7,439,368 shares issued at June 30, 2012 and December 31, 2011) Treasury stock, at cost (1,973,444 shares at June 30, 2012 and 1,703,065 shares at December 31, 2011) ) ) Additional paid-in-capital Unearned compensation (restricted stock awards) ) ) Unearned compensation (Employee Stock Ownership Plan) ) ) Retained earnings Accumulated other comprehensive loss ) (3
